DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	This Office Action is in response to the remarks and amendments filed on 4/15/2022.  Claims 1-6 and 8-18 are pending for consideration in this Office Action.

Response to Amendment

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/21/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance


As per independent Claim 1, the prior art, Tomiyama (US2020/0355419) and Kawano et al. (US2015/0143841) does not teach the device as recited, in particular “...an injection passage including one end connected to the compressor and the other end connected between the auxiliary heat exchanger and the outdoor expansion valve, and configured to allow a part of the refrigerant flowing from the auxiliary heat exchanger to the outdoor expansion valve to flow to the compressor through the auxiliary heat exchanger; and a supercooling expansion valve installed in the injection passage and configured to expand the refrigerant in the injection passage flowing toward the auxiliary heat exchanger,” when added to the other features claimed in independent Claim 1.

As per independent Claim 8, the prior art, Oshitto (JP2010014351A) and Sekigami et al. (JPHO3217771A) does not teach the device as recited, in particular “...the outdoor expansion valve including a first outdoor expansion valve and a second outdoor expansion valve, the first outdoor expansion valve and the second outdoor expansion valve sequentially installed on a refrigerant pipe from the outdoor heat exchanger toward the indoor expansion valve; an auxiliary heat exchanger provided on a refrigerant pipe between the first outdoor expansion valve and the second outdoor expansion valve; at least one first bypass passage bypassing the first outdoor expansion valve; at least one first flow regulating valve installed on the at least one first bypass passage; at least one second bypass passage bypassing the second outdoor expansion valve; and at least one second flow regulating valve installed on the at least one second bypass passage,” when added to the other features claimed in independent Claim 8.



As per independent Claim 14, the prior art, Tomiyama (US2020/0355419) and Kawano et al. (US2015/0143841) does not teach the device as recited, in particular “...an injection passage including one end connected to the compressor and the other end connected between the auxiliary heat exchanger and the outdoor expansion valve, and configured to allow a part of the refrigerant flowing from the auxiliary heat exchanger to the outdoor expansion valve to flow to the compressor through the auxiliary heat exchanger; and a supercooling expansion valve installed in the injection passage and configured to expand the refrigerant in the injection passage flowing toward the auxiliary heat exchanger,” when added to the other features claimed in independent Claim 14.

 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763